            Case 3:13-cv-00246-RCJ-WGC Document 92 Filed 11/23/20 Page 1 of 3


 1   AARON D. FORD
       Attorney General
 2   Allison Herr (NV Bar No 5383)
       Senior Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   555 E. Washington Ave., Ste. 3900
     Las Vegas, NV 89101
 5   (702) 486-3799 (phone)
     (702) 486-2377 (fax)
 6   AHerr@ag.nv.gov
     Attorneys for Respondents
 7

 8                               UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10    MICHAEL L. SMITH,
                                                         Case No. 3:13-cv-00246-RCJ-WGC
11            Petitioner,
                                                            ORDER GRANTING MOTION FOR
12    vs.                                                    EXTENSION OF TIME TO FILE
                                                          ANSWER TO AMENDED PETITION FOR
13    RENEE BAKER, et al.,                                    WRIT OF HABEAS CORPUS
                                                                    (ECF No. 44)
14             Respondents.
                                                                       (FIFTH REQUEST)
15

16          Respondents move this Court for a three week extension of time, from the current due date of

17   Wednesday November 4, 2020, up to and including Wednesday, November 25, 2020 in which to file

18   their answer to Michael Smith’s Second Amended Petition for Writ of Habeas Corpus. ECF No. 44. This

19   motion is made pursuant to Fed. R. Civ. P. 6(b) and Rule 6-1 of the Local Rules of Practice and is based

20   upon the attached affidavit of counsel.

21          This is the fifth enlargement of time sought by Respondents and is brought in good faith and not

22   for the purpose of delay.

23          DATED November 4, 2020.

24                                               AARON D. FORD
                                                 Attorney General
25
                                                 By: /s/ Allison Herr
26                                                   ALLISON HERR (Bar No. 5383)
                                                     Senior Deputy Attorney General
27

28



                                                   Page 1 of 4
           Case 3:13-cv-00246-RCJ-WGC Document 92 Filed 11/23/20 Page 2 of 3


 1                                  DECLARATION OF ALLISON HERR
 2   STATE OF NEVADA )
                      ) ss:
 3   COUNTY OF CLARK )
 4          I, Allison Herr, being first duly sworn under oath, depose and state as follows:
 5          1.      I am an attorney licensed to practice law in all courts within the State of Nevada and am
 6   employed as a Senior Deputy Attorney General in the Office of the Nevada Attorney General. I have
 7   been assigned to represent Respondents in the case of Smith v. Baker, 3:13-cv-00246-RCJ-WGC, and as
 8   such, have personal knowledge of the matters contained herein.
 9          2.      An answer to the Second Amended Petition for Writ of Habeas Corpus (ECF No. 44) is
10   currently due on Wednesday, November 4, 2020. I have been unable to timely complete the answer in
11   this matter and need additional time to respond. I am seeking a three-week extension up to and including
12   Wednesday, November 25, 2020.
13          3.      My first extension was necessitated due to the fact I was on medical leave at the time this
14   Court issued the initial briefing schedule. A second extension was necessitated by COVID related issues
15   included a number of emergency matters and restricted access to material, and a third and fourth extension
16   were caused by a combination of personal family issues, preparation for an evidentiary hearing, a service
17   error in a Ninth Circuit matter, and a number of computer network issues.
18          4.      Unfortunately, a fifth extension is now required. While I have been diligently working on
19   this matter, I underestimated the amount of time that would be necessary to answer all of the claims. On
20   its face the petition appears to include five claims, but when all of the subparts are included there are
21   actually twenty-two claims. Unfortunately, I misread the petition and missed eight of the claims resulting
22   in this missed deadline. Further exacerbating matters I have an answer brief due to the Nevada Supreme
23   Court this week, and I will be out of state for a second surgery and medical treatment from November 9
24   through November 17, thus rather than being able to ask for a few days extension I am seeking 3 weeks
25   to allow me to remedy these missed claims upon my return.
26          5.      I have discussed this matter with opposing counsel, and she does not oppose my request.
27          6.      This is the fifth request for an extension to file the answer.
28   ///



                                                     Page 2 of 4
     Case 3:13-cv-00246-RCJ-WGC Document 92 Filed 11/23/20 Page 3 of 3


 1   7.     This motion is made in good faith and not for the purpose of delay.
 2   I declare under penalty of perjury that the foregoing is true and correct
 3   Executed on this 4th day of November 2020.
 4

 5                                                 /s/ Allison Herr
                                                   ALLISON HERR (Bar No. 5383)
 6

 7

 8   IT IS SO ORDERED.
 9
10
     ______________________________________
11   ROBERT C. JONES
     United States District Judge
12   Dated: November 23, 2020.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                             Page 3 of 4
